Citation Nr: 1119454	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-14 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by Florida Hospital between 4 and 12 January 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1969.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from administrative decisions Department of Veterans Affairs Medical Center in Tampa, Florida, which denied the Veteran's claim for entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by Florida Hospital between 4 and 12 January 2005.  The Veteran disagreed and perfected an appeal.

In a July 2010 decision, the Board remanded the Veteran's claim for further development.


FINDINGS OF FACT

1.  The Veteran was travelling in Florida on 3 January 2005 when he suffered chest pain and was brought by ambulance to Florida Hospital for evaluation.

2.  The Veteran was treated and his condition was stabilized on 3 January 2005 to the degree where he could have been transferred to the VAMC in Tampa, Florida.


CONCLUSION OF LAW
The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility between 4 and 12 January 2005 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for medical care expenses incurred at Florida Hospital between 4 and 12 January 2005.  He essentially contends that he was travelling in Florida on 3 January 2005 when he began to suffer from severe chest pain.  He was taken by ambulance to Florida Hospital in Celebration, Florida, for evaluation.  At the hospital, the Veteran was informed that he needed to undergo heart bypass surgery.  That surgery and the subsequent medical follow-up occurred between 4 and 12 January.  The record indicates that VA has reimbursed the Veteran for the medical expenses he incurred on 3 January 2005 at Florida Hospital.  

The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, in a July 2010 decision, the Board remanded the Veteran's claim for further development.  Specifically, the Board ordered the VAMC to provide the Veteran with a statement of the case (SOC) and ensure that all requested development of the Veteran's claim had been accomplished.  The record shows that the Veteran was sent a supplemental SOC in August 2010 and that another review of the Veteran's claim was made by a VA physician in July 2010.  For those reasons, the Board finds that VAMC Tampa has substantially complied with the July 2010 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

There is nothing in the record which indicates that the Veteran was provided with any notice regarding his claim.  However, the Board observes that the provisions of the VCAA may not apply in cases, such as this, in which the sole issue is reimbursement of medical expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].  This is because a request for reimbursement is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, as is described below, the Board's decision to deny the Veteran's claim is based on facts that would not be changed by development of other records and could not be altered by the Veteran had he been provided notice of what evidence he needed to substantiate his claim for reimbursement.  In essence, the record indicates that the Veteran's hospitalization and treatment were not related to a service-connected disability and further show that the Veteran was stabilized to the degree where he could have been transferred to VAMC Tampa for completion of his care after 3 January 2005.  Those facts, as discussed below, are dispositive.  

Additionally, the record contains a June 2005 letter notifying the Veteran that VA had the duty to assist him in obtaining evidence to support his claim and had a duty to inform him regarding the information and evidence necessary to substantiate his claim for medical expense reimbursement.  The Board observes that the Veteran's claims folder includes treatment records from Florida Hospital which were reviewed by a VA physician.  For those reasons, the Board finds that the Veteran is not prejudiced by lack of notice or development of his claim.

The Board further observes that the Veteran did not indicate in his May 2006 VA Form-9 substantive appeal that he requested the opportunity to present testimony or evidence in support of his claim at a hearing before a Veterans Law Judge.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses. Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  Specifically, there must be a showing that:

      (a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2010); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick, supra.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  In other words, failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility. See Zimick, supra.

Regulations also provide that an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a veteran: (a) Who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability, or (b) Who received emergency medical services, could have reported to a VA medical center for continuation of treatment for the disability. From that point on, no additional care in a non- VA facility will be approved for payment by VA. 38 C.F.R. § 17.121 (2010).

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as has been discussed above, 38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2010).

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  See Melson, supra; compare Johnson, supra.  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.

Analysis

Preliminarily, the Board notes that the VAMC did not consider the application of 38 U.S.C.A. § 1728 (West 2002), and the regulations found at 38 C.F.R. § 17.120 (2010).  In that regard, the Board observes that the Veteran's heart condition is not service-connected; the Veteran has not contended that his heart condition was aggravated by a service-connected disability; the Veteran is not entitled to total disability benefits; and, the Veteran was participating in a rehabilitation program regarding his heart condition and he was not medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2010).  Thus, the record shows that the criteria of § 17.120(a) are not met.  Because the criteria are stated in the conjunctive, failure to meet them results in a finding that section 17.120 and 38 U.S.C.A. § 1728 are not applicable in this case.  The Board, therefore, will limit its analysis to application of the benefits provided under the Veterans Millennium Healthcare and Benefits Act.

As indicated above, the Veteran contends that he suffered from acute chest pain while he was travelling in Florida.  On 3 January 2005, he was transported to Florida Hospital by ambulance and received emergency care and treatment.  The record shows that he was treated and examined on 3 January and medical providers at Florida Hospital told him that he needed by-pass surgery.  Ultimately, a decision was made to provide him with triple by-pass surgery the following day, 4 January 2005.  

As noted above, VA has already reimbursed the Veteran with the expenses he incurred on 3 January.  The issue is whether he is entitled to reimbursement of medical expenses incurred beginning 4 January through 12 January 2005 at Florida Hospital.  For the reasons stated below, the Board finds that he is not entitled to reimbursement for that period.

A review of the record shows that on 3 January, medical providers stabilized the Veteran to the point where his EKG was normal; the Veteran was not in acute distress; his chest pain was relieved and not manifested while the Veteran was resting or using nitroglycerine; and the Veteran was oriented to time, place and person.  A VA physician reviewed the record and provided a July 2010 opinion that the Veteran was sufficiently stabilized to the degree where he could have been safely transferred by ambulance from Florida Hospital to VAMC Tampa, Florida, after 3 January.  The opinion notes that the travel time from Florida Hospital to VAMC Tampa is approximately an hour and a half.  The record does not include any indication that the Veteran or representatives of Florida Hospital attempted to reach VA officials at VAMC Tampa to ascertain the coverage and conditions of coverage VA would incur on the Veteran's behalf for services rendered at Florida Hospital before any such services were performed.  

The record clearly establishes that section (d) of the Veterans Millennium Healthcare and Benefits Act was not met.  Section (d) provides that payment can be made if the evidence shows that:

The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).

In this case, the medical evidence includes an opinion by a physician that the records show the Veteran was sufficiently stabilized on 3 January 2005 for transfer to a reasonably close VAMC.  

The Veteran maintains that because a "left heart cardiac catherization (sic) was . . . urgently performed" on 3 January 2005, "it was recommended that coronary artery bypass surgery be performed prior to discharge."  See May 2010 formal brief in support of the Veteran's claim.  The Board sympathizes with the Veteran's position, but finds that the record evidence supports the opinion of the VA physician; the Veteran could have been safely transported to VAMC Tampa on 3 January 2005.  

The Board further observes that nothing in the record indicates that the Veteran has the education, experience or training to render a medical opinion regarding the nature of his symptomatology on 3 January 2005.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Moreover, if the Veteran is reporting what medical care providers told him on 3 January, the Board notes that such evidence is not persuasive.  The Veteran's account of what health care providers purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In sum, the Board finds that a preponderance of the evidence is against the Veteran.  The record establishes that the Veteran's condition had stabilized and was able to be safely transported for further care at VAMC Tampa.  For those reasons, the Board finds that the criteria of the Veterans Millennium Healthcare and Benefits Act have not been met and that the Veteran is not entitled to reimbursement for medical expenses incurred at Florida Hospital between 4 and 12 January 2005. 






ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by Florida Hospital between 4 and 12 January 2005 is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


